Exhibit 10.1 

Assembly Biosciences, Inc.  



 

 



November 28 2016

 

 

PERSONAL AND CONFIDENTIAL

 

 

Lee D. Arnold, Ph.D.

#### ## ######## ######

############ ## #####

 

Re:General Release of Claims Agreement

 

Dear Lee:

 

This letter provides notice to you that effective today, November 28, 2016 (the
“Separation Date”) your employment with Assembly Biosciences, Inc. (the
“Company”) is terminating without Cause, as such term is defined in your July
11, 2014 Employment Agreement (the “Employment Agreement”). The Company thanks
you for your contributions and wishes you well in your future endeavors.

 

This letter also sets forth the terms of the general release of claims agreement
between you and the Company (this “Agreement”) referenced in Section 9(b) of the
Employment Agreement and you acknowledge that this Agreement becoming effective
is a condition of your right to receive the Separation Benefits defined in such
Section 9(b). Finally, this Agreement offers you additional benefits beyond the
Separation Benefits in return for you providing transition and consulting
services to the Company, as described in more detail below. You agree that such
benefits set forth in Sections 2 and 3 below, to the extent that the specified
conditions have been satisfied, are due solely from the Company and that the
Company’s affiliated professional employer organization, Insperity PEO Services,
L.P. (“Insperity”), has no independent obligation to provide such benefits, even
though payment of them may be processed through Insperity.

 

Regardless of whether you enter into this Agreement, you shall be entitled to
the Accrued Benefits as defined in Section 9(a) of the Employment Agreement.
Also regardless of whether you enter into this Agreement, you will remain bound
by your continuing obligations to the Company under your February 22, 2016
Proprietary Information and Inventions Agreement (the “PIIA”) and the Employment
Agreement (the “Continuing Obligations”). Such Continuing Obligations include,
without limitation, your confidentiality obligations, return of property
obligations, non-competition obligations, and non-solicitation obligations.

 

The remainder of this letter sets forth the terms of the Agreement. You
acknowledge that you are entering into this Agreement knowingly and voluntarily.
With those understandings, you and the Company agree as follows:

 



 

 

 

1.       Separation from Employment

 

This confirms that your employment with the Company and Insperity shall
terminate on the Separation Date. Accordingly, your right to participate in the
employee benefit plans of the Company and Insperity shall cease on the
Separation Date, except as noted in Section 2(d) below, if applicable. You
acknowledge that you will not have earned an Annual Milestone Bonus (as defined
in the Employment Agreement) for 2016.

 

2.       Separation Benefits

 

Subject to this Agreement becoming effective and your compliance with this
Agreement and the Continuing Obligations, the Company shall provide you with the
following “Separation Benefits” in accordance with Section 9(b) of the
Employment Agreement:

 

(a)       Separation Pay. The Company shall provide you with continued payment
of your final Base Salary (which is at the annual rate of $326,000) for a period
of six (6) months following the Separation Date, less applicable taxes and
withholdings (such payment being the “Separation Pay” and such six (6) month
period being the “Separation Pay Period”). The first installment of the
Separation Pay will be paid on the Company’s first regular payday occurring
after the Effective Date (as defined in Section 7(j)) in an amount equal to the
sum of payments of Base Salary, less applicable taxes and withholdings, that
would have been paid if you had remained employed with the Company for the
period from the Separation Date through the payment date. The remaining
installments will be paid until the end of the Separation Pay Period at the same
rate as the Base Salary, less applicable taxes and withholdings, in accordance
with the Company’s normal payroll practices for its employees.

 

(b)       Acceleration of Equity Awards. All Equity Awards (as defined in the
Employment Agreement) which would have vested during the six (6) months
following the Separation Date shall accelerate and vest on the Effective Date,
as set forth below:

 

Equity Award Number of
Shares
Underlying
Grant Date of Grant Vested Shares
as of Separation
Date Shares to be
Accelerated,
Subject to the
Conditions
Stated in
Section 2 of this
Agreement 2014 Award (as defined below) 155,412 May 16, 2014

133,827

 

21,585

 

(c)       Extension of Exercise Period. The exercise period for all vested
shares underlying the stock options granted to you on May 16, 2014 (as amended
prior to the date hereof and corrected pursuant to Section 7(l) hereof, the
“2014 Award”) shall be extended until the end of its term (May 15, 2024) unless
earlier terminated in accordance with the 2014 Award.

 



2 

 

 

(d)       Health Benefit. Provided that you properly and timely elect to
continue your health insurance benefits (including health, dental and/or vision)
under COBRA after the date of termination, the Company shall reimburse you for
your applicable COBRA premiums for the Separation Pay Period or until you become
eligible under another employer’s health insurance, whichever is earlier (the
“Health Benefit”).

 

3.       Additional Benefits; Transition Services

 

Provided that this Agreement becomes effective, you comply with its terms and
the Continuing Obligations, and you promptly and satisfactorily perform the
Transition Services (defined below) and the consulting services described in
Section 6, the Company shall, for purposes of your Separation Pay described in
Section 2(a) and your Health Benefit described in Section 2(d), extend the
Separation Pay Period from six (6) months after the Separation Date to ten (10)
months after the Separation Date (the “Additional Benefits”).

 

For purposes of this Agreement, the “Transition Services” shall be services
requested by the Company’s Chief Executive Officer on an as-needed basis between
the Separation Date and December 31, 2016 (the “Transition Period”) for the
purpose of transitioning your duties and responsibilities to others at the
Company. You shall perform the Transition Services on an independent contractor
basis at a remote location of your choice, unless requested to perform the
Transition Services in the Company’s offices.

 

4.       Release of Claims

 

In consideration for, among other terms, the Separation Benefits and the
Additional Benefits, to which you acknowledge you would otherwise not be
entitled, you, on behalf of yourself and your heirs, executors, representatives,
agents, insurers, administrators, successors and assigns (collectively the
“Releasors”) voluntarily release and forever discharge the Company, its
affiliated and related entities (including, without limitation, Insperity), its
and their respective predecessors, successors and assigns, its and their
respective employee benefit plans and fiduciaries of such plans, and the current
and former officers, directors, shareholders, employees, attorneys, accountants
and agents of each of the foregoing in their official and personal capacities
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when you sign this Agreement, you and
the other Releasors have, ever had, now claim to have or ever claimed to have
had against any or all of the Releasees. This release includes, without
limitation, all Claims: relating to your employment by the Company, the
Company’s decision to terminate your employment, and the termination of your
employment; of wrongful discharge or violation of public policy; of breach of
contract; of defamation or other torts; of retaliation or discrimination under
federal, state or local law (including, without limitation, Claims of
discrimination or retaliation under the Age Discrimination in Employment Act,
the Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964,
the New York State Human Rights Law, the New York City Human Rights Law, and the
Indiana Civil Rights Law); under any other federal or state statute (including,
without limitation, Claims under the Fair Labor Standards Act and the Family and
Medical Leave Act); for wages, bonuses, incentive compensation, commissions,
stock, stock options, vacation pay or any other compensation or benefits, either
under the New York Labor Law, the Indiana Wage Payment and Wage Claims Acts, or
otherwise; and for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees; provided, however, that this release shall not affect your
vested rights under the Company’s Section 401(k) plan or your rights under this
Agreement, and shall not waive any rights that cannot be waived as a matter of
law.

 



3 

 

 

5.       Non-Disparagement

 

You agree not to make any disparaging statements concerning the Company, or any
of its affiliates (including, without limitation, Insperity), or its or their
current or former officers, directors, shareholders, employees or agents, or any
of the Company’s or its respective affiliates’ products or services. These
non-disparagement obligations shall not in any way affect your obligation to
testify truthfully in any legal proceeding.

 

6.       Consulting Services

 

You agree to provide consulting services to the Company, on an independent
contractor basis, and as requested by the Chief Executive Officer, for up to
four (4) hours per week during the period between January 1, 2017 and the end of
the Separation Pay Period; provided that the Company shall not require you to
provide any such services at any times that would unreasonably interfere with
your search for employment or with any subsequent employment. You agree and
acknowledge that the terms of the PIIA shall be applicable to any services
performed pursuant to the Transition Services and the consulting services.

 

7.       Other Provisions

 

(a)       Termination of Payments. If you breach any of your obligations under
this Agreement or your Continuing Obligations, in addition to any other legal or
equitable remedies it may have for such breach, the Company shall have the right
to terminate its payments to you or for your benefit under this Agreement. The
termination of such payments in the event of your breach will not affect your
obligations under this Agreement or your Continuing Obligations.

 

(b)       Protected Disclosures and Other Protected Actions. Nothing contained
in this Agreement limits your ability to file a charge or complaint with any
federal, state or local governmental agency or commission (a “Government
Agency”). In addition, nothing contained in this Agreement limits your ability
to communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including your ability to provide documents or other information, without notice
to the Company, nor does anything contained in this Agreement apply to truthful
testimony in litigation. If you file any charge or complaint with any Government
Agency and if the Government Agency pursues any claim on your behalf, or if any
other third party pursues any claim on your behalf, you waive any right to
monetary or other individualized relief (either individually, or as part of any
collective or class action); provided that nothing in this Agreement limits any
right you may have to receive a whistleblower award or bounty for information
provided to the Securities and Exchange Commission.

 



4 

 

 

(c)       Absence of Reliance. In signing this Agreement, you are not relying
upon any promises or representations made by anyone at or on behalf of the
Company or Insperity.

 

(d)       Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

(e)       Waiver. No waiver of any provision of this Agreement shall be
effective unless made in writing and signed by the waiving party. The failure of
a party to require the performance of any term or obligation of this Agreement,
or the waiver by a party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

(f)       Jurisdiction. You and the Company hereby agree that the state and
federal courts situated in Indianapolis, Indiana shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including
without limitation any claim of a violation of this Agreement. With respect to
any such court action, you submit to the jurisdiction of such courts and you
acknowledge that venue in such courts is proper.

 

(g)       Relief. You agree that it would be difficult to measure any harm
caused to the Company that might result from any breach by you of your promises
set forth in Section 5 of this Agreement. You further agree that money damages
would be an inadequate remedy for any breach Section 5. Accordingly, you agree
that if you breach, or propose to breach, Section 5, the Company shall be
entitled, in addition to all other remedies it may have, to an injunction or
other appropriate equitable relief to restrain any such breach, without showing
or proving any actual damage to the Company and without the necessity of posting
a bond.

 

(h)       Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the State of Indiana, without regard to conflict of
law principles. In the event of any dispute, this Agreement is intended by the
parties to be construed as a whole, to be interpreted in accordance with its
fair meaning, and not to be construed strictly for or against either you or the
Company or the “drafter” of all or any portion of this Agreement.

 

(i)       Entire Agreement. This Agreement constitutes the entire agreement
between you and the Company. This Agreement supersedes any previous agreements
or understandings between you and the Company, except the Continuing
Obligations, the Company’s applicable stock option plan and your stock option
agreements (as such documents may be amended by Sections 2(b), 2(c) and 3(b)
above), and any other obligations specifically preserved in this Agreement.

 



5 

 

 

(j)       Time for Consideration; Effective Date. You acknowledge that you have
knowingly and voluntarily entered into this Agreement and that the Company
advises you to consult with an attorney before signing this Agreement. You
understand and acknowledge that you have been given the opportunity to consider
this Agreement for twenty-one (21) days from your receipt of this Agreement
before signing it (the “Consideration Period”). To accept this Agreement, you
must return a signed original or a signed PDF copy of this Agreement so that it
is received by Elizabeth Lacy (elizabeth@assemblybio.com) at or before the
expiration of the Consideration Period. If you sign this Agreement before the
end of the Consideration Period, you acknowledge that such decision was entirely
voluntary and that you had the opportunity to consider this Agreement for the
entire Consideration Period. For the period of seven (7) days from the date when
you sign this Agreement, you have the right to revoke this Agreement by written
notice to Ms. Lacy, provided that such notice is delivered so that it is
received at or before the expiration of the seven (7) day revocation period.
This Agreement shall not become effective or enforceable during the revocation
period. This Agreement shall become effective on the first business day
following the expiration of the revocation period (the “Effective Date”).

 

(k)       Counterparts. This Agreement may be executed in separate counterparts.
When both counterparts are signed, they shall be treated together as one and the
same document.

 

(l)       Amendment to 2014 Award. You and Assembly Pharmaceuticals, Inc.
entered into a Non-Qualified Stock Option Agreement grant dated May 16, 2014,
which provided for the right to purchase 500,000 shares of Common Stock of
Assembly Pharmaceuticals, Inc. (the “Original 2014 Award”), which Original 2014
Award was amended by that certain First Amendment to Non-Qualified Stock Option
Agreement dated July 2014 and Second Amendment to Non-Qualified Stock Option
Agreement date December 23, 2014 (the Original Award, as amended, the “Amended
2014 Award”) following the merger with Ventrus Biosciences, Inc. The Amended
2014 Award erroneously provided that the Amended 2014 Award is exercisable for
155,420 shares of common stock of the Company on a post-merger, post-reverse
stock split basis when the actual number is 155,412. Accordingly, by execution
below you and Company agree and acknowledge that the Amended 2014 Award is
exercisable for 155,412 shares of common stock of the Company (the Amended 2014
Award, as agreed, corrected and acknowledged hereby, the “2014 Award”).

 

[signature page follows]

 

 

6 

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to Ms. Lacy the original or a PDF copy of this letter within the time
period set forth above.

 

Sincerely,

 

ASSEMBLY BIOSCIENCES, INC.

 



                              By: /s/ Derek Small   December 7, 2016     Derek
Small   Date     President & Chief Executive Officer      

 

 

You are advised to consult with an attorney before signing this Agreement. This
is a legal document. Your signature will commit you to its terms. By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.

 



        /s/ Lee D. Arnold   December 6, 2016   Lee D. Arnold, Ph.D.   Date      
   



 

 

7 



 